Citation Nr: 1548487	
Decision Date: 11/18/15    Archive Date: 11/25/15

DOCKET NO.  12-02 687A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), anxiety condition, and personality disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Abrams, Associate Counsel

INTRODUCTION

The Veteran served on active duty from July 1980 to August 1982.

This matter is before the Board of Veterans' Appeals (Board) on appeal from May 2010 and April 2015 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

In August 2015, the Veteran testified before the undersigned Veterans' Law Judge (VLJ) via videoconference.  A copy of the hearing transcript is of record and has been reviewed.

The Veteran initially filed a claim to establish service connection for PTSD.  In Clemons v. Shinseki, 23 Vet. App. 1 (2009), the Court held that, in determining the scope of a claim, the Board must consider the Veteran's description of the claim, symptoms described, and the information submitted or developed in support of the claim.  Id. at 5.  In light of the Court's decision in Clemons and the diagnoses of record, the Board has expanded the Veteran's claim to include all acquired psychiatric disabilities, to include PTSD, an anxiety condition, and a personality disorder, and the issues have been recharacterized as stated on the title page.  This will provide the most favorable review of the Veteran's claims in keeping with the Court's holding in Clemons.

This appeal was processed using the Virtual VBMS paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should review this electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Appellant if further action is required.





REMAND

The Board notes that in April 2009, May 2009, and November 2009 VA treatment reports, the Veteran was assessed with bipolar disorder and PTSD.  However, in a January 2010 Compensation and Pension (C&P) examination report, the VA examiner noted that the Veteran's psychological assessment scores were not indicative of a person with PTSD.  The examiner noted that the Veteran's two reported stressors, of firing upon a group of men, whom the Veteran thought were members of the New People's Army, in the Philippines, did not meet the necessary criteria for PTSD.  The examiner further noted that regardless of whether the Veteran's stressors could be confirmed, there was no clear or substantial evidence that the Veteran's subsequent response to his unsubstantiated stressors reached the level of re-experiencing.  The examiner concluded that it was less likely than not that PTSD was associated with active service.  

However, the Board notes that the Veteran also reported being assaulted by two drill sergeants at "fat body school" during basic training in 1980.  In an August 2013 statement, the Veteran wrote that for years, he had buried this episode deep in his memory, and it was not until recently that it resurfaced, and he remembered being beaten and physically assaulted.  The Veteran noted that through therapy, he learned that this incident was the cause of his later acquired bipolar condition.  At the time of the January 2010 C&P examination report, the VA examiner did not address whether the Veteran's reported stressor of being assaulted by two drill sergeants met the criteria for PTSD.  A new VA examination is necessary to determine what psychological disorders the Veteran is diagnosed with and if any of them are etiologically related to active service.

During his August 2015 hearing, the Veteran testified that he received Social security disability, Michigan State disability, and received VA treatment at the Hancock outpatient clinic from 2004 to the present.  While the Veteran's Social Security treatment records are in the claims folder, his Michigan State disability records are not.  Additionally, VA treatment records for the Veteran only go back to 2009.  On remand, the AOJ is ordered to obtain and associate these treatment records with the Veteran's claims folder.

Accordingly, the case is REMANDED for the following actions:

1. Send the Veteran a notice letter compliant with 38 C.F.R. § 3.304(f) (2015) as required for psychological claims based on in-service personal assault.  In particular, the notice must advise the Veteran that evidence from sources other than his service records or evidence of behavior changes may constitute credible supporting evidence of the in-service stressor.

2. Obtain copies of the complete updated VA clinical and private records of all evaluations and treatment the Veteran received for an acquired psychological disorder, to include PTSD, anxiety condition, and personality disorder, to specifically include Michigan State disability records and Hancock outpatient clinic from 2004 to present.  All requests for records and responses must be associated with the claims folder.  If, after making reasonable efforts to obtain named records the AOJ is unable to secure same, notify the Veteran and (a) identify the specific unavailable records; (b) briefly explain the efforts made to obtain those records; and (c) describe any further action to be taken with respect to the claim.  Give the Veteran an opportunity to respond.

3. Ask the Veteran to provide a release for relevant outstanding private records of treatment.  If he provides the necessary release(s), assist him in obtaining the records identified, following the procedures set forth in 38 C.F.R. § 3.159 (2015).  Any new or additional (i.e., non-duplicative) evidence received should be associated with the claims file.

4. Thereafter, schedule the Veteran for a VA mental disorders examination, to be performed by a licensed psychiatrist or psychologist to determine the existence and etiology of any acquired psychiatric disorder found to be present.  The claims folder, including a copy of this REMAND, must be provided to the examiner for review of pertinent documents therein, and the examination report should reflect such review was accomplished.  All necessary tests should be conducted and the examiner should review the results of any testing prior to completion of the examination report.  

The examiner is requested to provide an opinion regarding the following:

a. Whether it is at least as likely as not (a probability of 50 percent probability or greater), that the Veteran's claimed in-service personal assault(s) occurred.  The examiner is directed to consider secondary records, as well as the Veteran's medical records, personnel records, and any lay statements submitted by the Veteran;

b. Whether it is at least as likely as not (a probability of 50 percent probability or greater), that any psychiatric disorder diagnosed is etiologically related to the Veteran's service.

5. The examiner is requested to provide a complete rationale for any opinion expressed, based on the examiner's clinical experience, medical expertise, and established medical principles.  If an opinion cannot be made without resorting to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

6.  Upon completion of the above, readjudicate the issue on appeal.  If any benefits sought on appeal remains denied, the Veteran should be provided with a supplemental statement of the case that contains notice of all relevant actions taken, including a summary of the evidence and applicable law and regulations considered pertinent to the issues.  An appropriate period of time should be allowed for response by the Veteran.  Thereafter, the case should be returned to the Board for further appellate consideration, if in order.

The Appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




